Montgomery, J.
This appeal is brought to review the decision of the circuit judge in passing upon the account of appellant as guardian of Stephen J. Smith. It appears that the appellant was, prior to his appointment as guardian of Smith, indebted to him in the sum of $1,650, for which he had given Smith his notes. The case was tried before the court without a jury. There were no special findings of fact, except such as are embodied in the conclusions stated in the judgment. The judgment entry ■contains the statement that appellant should be charged as guardian with this sum. This is excepted to, and the ■ exception has been treated by both parties as properly raising the question of whether there is any evidence tending to show that the notes came to the hands of Murray •after his appointment. This is the only question presented •to us for consideration.
*137We are all of - the opinion that there was abundant testimony to justify the finding of the circuit judge. There was testimony tending to show that Murray had access to the papers of Mr. Smith; that they had never been found in the hands of any other person; and that Murray had attempted to make it appear that a person by the name of Clare L. Frey had written, claiming to own the notes. There Avas testimony tending to show that the letters were written in a feigned hand, and that Murray himself wrote the letters, or caused them to be written. There was also testimony tending to show that, after the letters became a part of the circuit court files, Murray defaced certain postmarks stamped upon the envelopes, which were claimed to support the theory that the letters were written and sent to him by himself, or by his procurement. If the circuit judge was convinced that the appellant had been guilty of this attempt to suppress testimony by defacing a public record, he was certainly justified in construing the testimony strongly against a party guilty of such an offense.
The judgment will be affirmed, Avith costs.
McGrath, O. J., Long and Grant, JJi, concurred. Hooker, J., did not sit.